DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/866,273 filed on 01/09/2018, which is now Patent 10786277, which has PRO 62/444,144 filed on 01/09/2017 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,786,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the Patent anticipate the broader claims of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0046667 to Cherry et al. (Cherry) in view of US 2015/0157345 to Haack et al. (Haack).
Cherry teaches:
Claim 1:  An endoscopic device for retrieving an object from within a human body (Fig. 1), the device comprising: a transmitting assembly comprising: a handle (18,Fig. 1); and a link (34, Fig. 1) having a first end attached to the handle and a second end (attached to the loop 52, Fig. 1); a wire defining a loop (52, Fig. 1) portion and a leg portion (100, 102, Fig. 8), wherein the leg portion is disposed proximal from the loop portion and a proximal end of the leg portion is secured to the second end of the link (34, Fig. 2); a net element (54, Fig. 1) having a loop section (net loops) secured to the loop portion, wherein the loop portion is movable between an expanded position and a collapsed position by action of the handle relative to the base (Figs. 1-2).
Claim 5:  The net element (54, Fig. 14b) further comprises a tail section (Fig. 14b) secured to the link (secured via legs 100 and 102 and tether 57b, Fig. 14b).
Claim 6:  The tail section is secured to the link by a tether (57b, Fig. 14b).
Claim 7:  The tail section has a width of 10-25 mm (Fig. 14b).
Claim 8:  The loop portion (52, Fig. 4) passes through the net element (54, Fig. 4), loops over the edges of the net element, and passes through the net element again from the same face (Fig. 4) (para. 0035, threading or weaving).
Claim 9:  A plurality of the following patterns: the loop portion (52, Fig. 4) passing through the net element (54, Fig. 4), looping over the edges of the net element, and passing through the net element again from the same face (Fig. 4) (para. 0035, threading or weaving).
Claim 18:  A support assembly including a base (14, Fig. 1) and an elongated tubular member (24, Fig. 1), wherein the handle (18, Fig. 1, para. 0036) is movable relative to the base, and the link (34, Fig. 1) extends through at least a portion of the tubular member.
Cherry fails to teach:
Claim 1:  A widest portion of the loop portion is more proximal to a proximal end of the loop portion than a mid-point of the length of the loop portion.
Claim 2:  A distance from the mid-point of the length of the loop to the widest portion of the loop is about 3%-45% of the length.
Claim 3:  The distance from the mid-point of the length of the loop to the widest portion of the loop is about 10%%-35% of the length.
Claim 4:  The distance from the mid-point of the length of the loop to the widest portion of the loop is about 12%-25% of the length.
Claim 17:  The loop portion is configured to flex towards only one side.
Haack teaches:
Claim 1:  In the same field as endeavor, an endoscopic device having a handle with a link connecting to the snare loop (70, Fig. 6) at the distal end for receiving tissues comprises a snare loop which a widest portion of the loop portion is more proximal to a proximal end of the loop portion than a mid-point of the length of the loop portion (Fig. 6).
Claim 2:  A distance from the mid-point of the length of the loop to the widest portion of the loop is about 3%-45% of the length (Fig. 6).
Claim 3:  The distance from the mid-point of the length of the loop to the widest portion of the loop is about 10%%-35% of the length (Fig. 6).
Claim 4:  The distance from the mid-point of the length of the loop to the widest portion of the loop is about 12%-25% of the length (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the loop portion wherein a widest portion of the loop portion is more proximal to a proximal end of the loop portion than a mid-point of the length of the loop portion as taught by Haack into Cherry as matter of design choice, since applicant has not disclosed that such modifications to the loop portion solves any stated problem, provides an advantage, or is for any particular purpose and it appears that the invention would perform equally well with the loop of Cherry.  Further, the applicant specification and drawings disclose plurality of designs for the loop portions such as in claims 2-4 suggesting the widest portion of the loop portion can be modify base on design choices.  Therefore, modification of the loop portion in Cherry to the claimed limitations are matter of design choice.
Regarding claim 17, both Cherry and Haack teach the loop include memory points, para. 0045 in Cherry and para. 0086 in Haack, so that the loop section can assume the predetermined shape after deployed out of the tubular member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the loop with such memory points to have the loop to assumed to its given memory shape and bend or flex toward any side desired to enhance the surgical procedure.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherry in view of Haack and further in view of US 2005/0267489 to Secrest et al. (Secrest).
Cherry in view of Haack teaches:
The endoscopic device of claim 1 (see rejection of claim 1 above).
Cherry in view of Haack fails to teach:
The net element comprises combinations of different net geometries and/or different net materials.
Secrest teaches:
In the same field as endeavor, a retrieval device comprises loop (52, Fig. 1), net (54, Fig. 1) having wires constructed from a plurality of materials (claim 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to employ different materials to the net element of Cherry in order to provide different physical characteristic to the net element.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherry in view of Haack and further in view of US 2015/0025555 to Sos.
Cherry in view of Haack teaches:
The endoscopic device of claim 18 (see rejection of claim 18 above).
Cherry in view of Haack fails to teach:
A distal opening of the tubular member is enlarged or flared.
Sos teaches:
In the same field as endeavor, a tissue removal device comprises sheath (140, Fig. 2I) having a flared distal end. (para. 0045).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the distal end opening of the tubular member in Cherry with a flared distal end as taught by Sos in order to facility retracting of the loop portion.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherry in view of Haack and further in view of US 2018/0049873 to Manash et al. (Manash).
Cherry in view of Haack teaches:
The endoscopic device of claim 18 (see rejection of claim 18 above).
Cherry in view of Haack fails to teach:
An inside surface or an outside surface of the distal portion of the tubular member is smooth and atraumatic.
Manash teaches:
Steerable delivery system comprises an inner tube (1220, Fig. 28A) encapsulated with layer of ePTFE, PTFE or other material so that the outer surface and/or the inner surface of the tube is generally smooth (para. 0201).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to encapsulate the tubular member of Cherry with materials taught by Manash in order for the tubular member to have a smooth inner and outer surface as known for easy friction for devices operation and enhance delivering of medical devices.
There is no prior art rejection for claims 10-15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771